Case: 20-40251      Document: 00515730226         Page: 1    Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  February 2, 2021
                                  No. 20-40251
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   William J. Wells,

                                                            Plaintiff—Appellant,

                                       versus

   Bryan Collier; Kevin Wheat; Gregory Vaughn,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:17-CV-80


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          William J. Wells, Texas prisoner # 899684, filed this 42 U.S.C. § 1983
   suit to seek redress after he was exposed to unhygienic conditions at the
   prison and became ill. He appeals the district court’s grant of the defendants’
   Federal Rule of Civil Procedure 12(c) motion, arguing that the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40251       Document: 00515730226            Page: 2     Date Filed: 02/02/2021




                                       No. 20-40251


   erred by dismissing his suit because his claims were valid, because it was
   timely, and because he showed the defendants’ personal involvement. He
   does not address the district court’s conclusion that the defendants were
   entitled to Eleventh Amendment immunity and thus has waived any
   challenge he may have had to this determination. See Yohey v. Collins, 985
   F.2d 222, 225 (5th Cir. 1993).
          Review of the district court’s grant of a Rule 12(c) motion for
   judgment on the pleadings is under the same de novo standard as is used for
   a ruling on a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss.
   Gentilello v. Rege, 627 F.3d 540, 543-44 (5th Cir. 2010). A motion to dismiss
   will not be granted if the complaint raises a plausible claim. Ashcroft v. Iqbal,
   556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007). Conversely, a complaint is properly dismissed if it does not state
   sufficient facts to set forth a plausible claim or if the claims it raises are merely
   speculative. Bass v. Stryker Corp., 669 F.3d 501, 506 (5th Cir. 2012).
          To raise a viable § 1983 claim, one must show that a state actor
   infringed his constitutional rights. Pratt v. Harris Cnty., Tex., 822 F.3d 174,
   180 (5th Cir. 2016). “Personal involvement is an essential element of a civil
   rights cause of action.” Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983);
   Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016). Because Wells made
   only conclusional assertions concerning the defendants’ involvement in the
   events underlying his suit, there is no error in connection with the district
   court’s dismissal of his suit, and it is unnecessary to consider his timeliness
   arguments. See Romero v. Brown, 937 F.3d 514, 523-24 (5th Cir. 2019). The
   district court’s judgment is AFFIRMED.




                                            2